HARRIS, J.,
delivered the opinion of the court.
Several causes are assigned for error, in this record, by the plaintiff here, which may all, however, be considered under the first; which is, that “ the damages are excessive, and' the court erred in refusing a new trial.”
The declaration contains a statement of the facts constituting a cause of action, according to our statute. These facts are, — that the plaintiffs in error, being common carriers, defendant in error paid the price demanded by plaintiffs to be carried from New Orleans to Quin’s Depot, in the county of Pike, State of Mississippi, on plaintiffs’ road. That plaintiffs caused their train to be run beyond said depot; refused to return to said depot, and allow defendant in error to get off said train, and compelled said defendant to leave said train, to defendant’s damage ten thousand dollars.
To which declaration the general issue, under the statute, was filed, and upon this issue the cause was submitted to the jury in the court below. No exceptions to testimony, or to any ruling of the court, appear in the record.
The single point for our consideration, therefore, arises upon the motion for a new trial. Were the damages, assessed by the jury ($4500), excessive under the circumstances in proof?
It is always matter of grave consideration with courts of the last resort, to disturb the verdict of a jury fairly rendered, upon the evidence before them; and more especially when sanctioned by the *666direct judgment of tbe court before whom it was rendered, on a motion for a new trial.
But, in cases of this character, when the application is based solely on the ground of excessive damages, to warrant the interposition of this court, the verdict must be so flagrantly improper as to evince passion, prejudice, or corruption in the jury. In personal torts, the courts will look narrowly into the circumstances, as they very rarely grant a new trial for excessive damages. 3 Graham & Waterman on New Trials, 1131, and cases cited. It is an authority to be exercised with great caution and discretion. It is the peculiar province of a jury to assess damages, and when, as in actions sounding in damages merely, the law furnishes no legal rule of measurement, save their discretion, under the evidence before them, it is very rare indeed that a court will feel itself justified in setting aside a verdict merely for excess, It is not enough that, in the opinion of the court, the damages are too high. It may not rightfully substitute its own sense of what would be a reasonable compensation for the injury, for that of the jury. The jury are allowed, and indeed it is their duty, in a.ll such cases, where the law provides no other penalty, to consider the interests of society, as well as justice to the plaintiff, and by their verdict, while they make just compensation for the private injury, also to inflict proper punishment for the disregard of public duty. Cook v. Hill, 3 Sandf. Sup. Ct. R. 341; Collins v. Albany & Schenectady R.R. Co. 12 Barb. 492; Schlenker v. Risby, 3 Scam. R. 483; Berry v. Freeland, 1 Zabriskie, R. 183; Thompson v. Morris Canal & Bkg. Co. 2 Harrison’s R. 480; Bodwell v. Osgood, 3 Pick. 379; McNamara v. King, 2 Gilm. Ill. R. 432; Johnson v. Moulton, 1 Scam. 532; Vansant v. Jones, 3 Dana, 464; Worford v. Gabel, 1 Bibb. 247; North v. Catis, 2 Bibb. 591; Roberts v. Swift, 1 Yeates, 209; Taylor v. Geger, Hardin, 586; Deacon v. Allen, 1 South, 338; Vauch v. Hall, 2 Penn. 814; Webber v. Henry, 1 A. K. Marsh. 345; Rispass v. Parmer, 2 A. K. Marsh. 365; Allen v. Craig, Green’s R. 294; Tillotson v. Cheatham, 2 John. R. 74; Whipple v. Cumberland Manuf. Co. 2 Story R. 661; Coleman v. Southwick, 9 John. 45; Southwick v. Stevens, 10 John. 442.
The law has not intrusted the court with a discretion to estimate damages, but has devolved the power on a jury, as a matter of sen*667timent and feeling, to be exercised by them according to tbeir sound discretion, duly weighing all the circumstances of the case, and considering the state, degree, quality, trade, or profession, as well of the party injured, as of him who did the injury. Judges, therefore, should be very careful how they overthrow verdicts, given by twelve men, on their oaths, on the ground of excessive damages. Per Parsons, C. J., Coffin v. Coffin, 4 Mass. 1; Sampson v. Wood, 18 Ohio, 365; Fisher v. Patterson, 14 Ohio, 418; Clarke v. Pendleton, 20 Conn. 445; Sedgwick on the Measure of Damages, 89 et seq., and authorities cited.
The cases, both English and American, while fully admitting the power and discretion of the court, uniformly concur in the doctrines above laid down.
Our own court has sanctioned the same doctrine, in Bell v. Morrison, 27 Miss. R. 68 ; 31 Ib. 156 ; 32 Ib. 1.
It is insisted, however, that in this case the declaration is based on an alleged breach of contract; that no special damages are laid in the declaration, and none were proven on the trial; but, on the contrary, the defendant in error himself stated and admitted, that he had sustained no pecuniary injury by the act complained of.
Under our system of pleading, the formal distinctions between actions are abolished, and the declaration states the facts which constitute the cause of action, plainly, distinctly, and substantially. In determining, therefore, the character of the action, we look to the substance of the whole statement, and not to the mere formal language in which it is expressed. We have regard to the faets constituting the cause of complaint, and afford the plaintiff the most ample redress and relief which the faets will justify, consistent with a due regard to the rights of the defendant. It is the policy of our system to trammel the rights of the parties as little as possible, by the technicalities of mere form, but so to shape the pleadings, as to bring before the jury the very right of the matter in issue between them, without unnecessary delay or expense. Hence, when the/acts are plainly and distinctly stated, the action will be regarded as either in tort or contract; having regard, first, to the character of the remedy such facts indicate; and second, to the most complete and ample redress which, upon the facts stated, the law can afford.
*668The character of the action must be determined by the nature of the grievance, rather than the form of the declaration.
And in cases of this character (against common carriers), the courts are inclined to consider it as founded in tort, unless a special contract very clearly appear to be made the gravamen and object of the complaint in the declaration. These doctrines are very clearly and distinctly announced in the case of Heirn v. McCaughn, 32 Miss. R. 39, and the authorities cited, and meet our unqualified approbation.
The case before us presents, under these views, the inquiry whether this declaration seeks to recover damages for the breach of the contract stated therein, or whether the wrong and injury complained of was, that the defendant in error, after acquiring the right to travel on plaintiff’s cars, by contract, to a certain depot, while lawfully in the enjoyment of that right, was “ compelled” to leave said cars at a distance from the place of his destination, by the defendant ?
The contract is stated as inducement to the action; as the foundation of defendant’s right to be on the cars; to show that defendant in error was lawfully there. The declaration next shows that, without the consent and against the remonstrance of .the defendant in error, he was forcibly carried beyond the point where it was the plaintiff’s duty to have allowed him to stop. The declaration next shows a further violation of defendant’s rights and plaintiff’s duty, in the fact that, after request by defendant, plaintiff refused to back the train to the place where it should have stopped. And lastly, the declaration shows that plaintiff in error compelled defendant to leave the train, at a great distance from the place he should have been allowed to get off.
Here is not only a breach of contract, and a violation of public duty, by the plaintiff in error as a common carrier, but a wilful and forcible wrong. The case is, therefore, much stronger for the defendant in error, than were the facts in the ease of Heirn v. McCaughn, 32 Miss. R. 1. A violation of a general duty to the public was, in that case, regarded as sufficient to determine the character of the action, as one founded in tort and not in contract, and sufficient to authorize the jury in awarding exemplary damages. The decision in that case is conclusive of the question presented in *669this, as to the form of the action, as well as the right of the jury in such cases to protect the public by punitive damages, against the negligence, folly, or wickedness, which might otherwise convert these great public blessings into the most dangerous nuisances.
We can but regret that, under the circumstances of this case, the great principles of law and punitive justice had not been administered in less rigor by the jury, to whom their vindication is wisely committed by our system; but after all the lesson may be, perhaps, the more salutary, in preventing similar occurrences under circumstances of less palliation. It settles the rights and duties of all parties in interest, and evinces the estimation in which courts and juries hold them. Indeed, when we remember that pecuniary punishment becomes harsh or lenient, excessive or only adequate to the end in view, according to the means or ability of the offender, we are not prepared to say that the damages in this case may not be justified, as the result of a wise judgment. But our regret is, to observe the least antagonism, when mutual kindness, respect, and good will, are so necessary to the mutual benefits and enjoyments, to be derived from these great works of general interest.
Judgment affirmed.
Handy, J., being interested as a stockholder in the company of the plaintiff in error, did not sit in this case.